DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-17, and 20, respectively, of U.S. Patent No. U.S. Patent No. 11,227,538 (Application No. 17/036353). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  Note the following table.

17/537877
US 11,227,538 (17/036353)
1.	A display panel, comprising: 
a first display area comprising a plurality of first light-emitting devices and a plurality of first pixel driving circuits, 



wherein each of the plurality of light-emitting devices is electrically connected to one of the plurality of first pixel driving circuits; 
a light-transmitting display area comprising a plurality of second light-emitting devices and a plurality of second pixel driving circuits, 







wherein each of the second light-emitting devices is electrically connected to one of the plurality of second pixel driving circuits, 
wherein the second pixel driving circuits electrically connected to the second light-emitting devices in at least two columns are located in the same column, and 
the second pixel driving circuits located in the same column and connected to the second light-emitting devices in different columns are respectively connected to different data signal wires.
1.	A display panel, comprising: 
a regular display area comprising a plurality of first pixel units arranged in an array and a plurality of first pixel driving circuits arranged in another array, 
wherein each of the plurality of first pixel units comprises a first light-emitting device, and 
the first light-emitting device is electrically connected to one of the plurality of first pixel driving circuits; 
a light-transmitting display area comprising a plurality of second pixel units and a plurality of second pixel driving circuits, 
wherein a density of the plurality of second pixel units is smaller than a density of the plurality of first pixel units, and 
the second pixel units in adjacent rows are arranged in a staggered manner, 
each of the plurality of second pixel units comprises second light-emitting devices, and 
each of the second light-emitting devices is electrically connected to one of the plurality of second pixel driving circuits, 
wherein the second pixel driving circuits electrically connected to the second light-emitting devices in at least two columns are located in the same column, and 
the second pixel driving circuits located in the same column and connected to the second light-emitting devices in different columns are respectively connected to different data signal wires. 
2.	The display panel according to claim 1, wherein: 
the second pixel driving circuits electrically connected to the second light-emitting devices in one column and the second pixel driving circuits electrically connected to the second light-emitting devices in another column are arranged in the same column. 


2.	The display panel according to claim 1, wherein: 
the second pixel driving circuits electrically connected to the second light-emitting devices in one column and the second pixel driving circuits electrically connected to the second light-emitting devices in another column are arranged in the same column. 
3.	The display panel according to claim 1, wherein: 
among the second light-emitting devices and the first light-emitting devices in the same column, the second pixel driving circuits electrically connected to the second light-emitting devices and the first pixel driving circuits electrically connected to the first light-emitting devices are electrically connected to the same data signal wire. 
3.	The display panel according to claim 1, wherein: 
among the second light-emitting devices and the first light-emitting devices in the same column, the second pixel driving circuits electrically connected to the second light-emitting devices and the first pixel driving circuits electrically connected to the first light-emitting devices are electrically connected to the same data signal wire. 
4.	The display panel according to claim 1, wherein: 
among the second light-emitting devices and first light-emitting devices in the same row, the second pixel driving circuits electrically connected to the second light-emitting devices and the first pixel driving circuits electrically connected to the first light-emitting devices are electrically connected to the same scan wire. 
4.	The display panel according to claim 1, wherein: 
among the second light-emitting devices and first light-emitting devices in the same row, the second pixel driving circuits electrically connected to the second light-emitting devices and the first pixel driving circuits electrically connected to the first light-emitting devices are electrically connected to the same scan wire. 
5.	The display panel according to claim 1, wherein: 
the light-transmitting display area comprises a second display area and a third display area, 
the second display area is located between the first display area and the third display area, and 
the plurality of second pixel driving circuits are all arranged in the second display area. 
5.	The display panel according to claim 1, wherein: 
the light-transmitting display area comprises a transitional display area and a high light-transmitting display area, 
the transitional display area is located between the regular display area and the high light-transmitting display area, and 
the plurality of second pixel driving circuits are all arranged in the transitional display area. 
6.	The display panel according to claim 5, wherein: 
each second light-emitting device located in the third display area is electrically connected to a corresponding second pixel driving circuit of the plurality of second pixel driving circuits through a connecting electrode which is a transparent conductive electrode. 
6.	The display panel according to claim 5, wherein: 
each second light-emitting device located in the high light-transmitting display area is electrically connected to a corresponding second pixel driving circuit of the plurality of second pixel driving circuits through a connecting electrode which is a transparent conductive electrode. 
7.	The display panel according to claim 5, wherein: 
the second light-emitting devices in N adjacent rows are arranged in a staggered manner, and 
the second pixel driving circuits in one column comprise a first-type pixel driving circuit to an Nth-type pixel driving circuit; 
the first-type pixel driving circuit to the Nth-type pixel driving circuit located in the same column are respectively electrically connected to a first data signal wire to an Nth data signal wire and are respectively connected to the second light-emitting devices in N columns in the third display area, 
where N≥2, and N is a positive integer. 
7.	The display panel according to claim 5, wherein: 
the second pixel units in N adjacent rows are arranged in a staggered manner, and 

the second pixel driving circuits in one column comprise a first-type pixel driving circuit to an Nth-type pixel driving circuit; 
the first-type pixel driving circuit to the Nth-type pixel driving circuit located in the same column are respectively electrically connected to a first data signal wire to an Nth data signal wire and are respectively connected to the second light-emitting devices in N columns in the high light-transmitting display area, 
where N≥2, and N is a positive integer. 
8.	The display panel according to claim 5, wherein: 
the second pixel driving circuits electrically connected to at least two second light-emitting devices in the same row in the third display area are arranged in the same column. 
9.	The display panel according to claim 7, wherein: 
the second pixel driving circuits electrically connected to at least two second light-emitting devices in the same row in the high light-transmitting display area are arranged in the same column. 
9.	The display panel according to claim 8, wherein: 
each of the plurality of second pixel driving circuits comprises a plurality of transistors; 
gates of respective transistors having the same function in the second pixel driving circuits electrically connected to the second light-emitting devices of the same color in the same row are electrically connected to each other. 
10.	The display panel according to claim 9, wherein: 
each of the plurality of second pixel driving circuits comprises a plurality of transistors; 
gates of respective transistors having the same function in the second pixel driving circuits electrically connected to the second light-emitting devices of the same color in the same row are electrically connected to each other. 
10.	The display panel according to claim 1, wherein: 
the plurality of first pixel driving circuits and the plurality of second pixel driving circuits each comprise a plurality of transistors, and 
an area of the second pixel driving circuit is smaller than an area of the first pixel driving circuit. 
11.	The display panel according to claim 1, wherein: 
the plurality of first pixel driving circuits and the plurality of second pixel driving circuits each comprise a plurality of transistors, and 
an area of the second pixel driving circuit is smaller than an area of the first pixel driving circuit. 
11.	The display panel according to claim 10, wherein: 
the first pixel driving circuit has more transistors than the second pixel driving circuit. 
12.	The display panel according to claim 11, wherein: 
the number of the transistors comprised in the first pixel driving circuit is larger than the number of the transistors comprised in the second pixel driving circuit. 
12.	The display panel according to claim 10, wherein: 
the plurality of first pixel driving circuits and the plurality of second pixel driving circuits each comprise a plurality of transistors, 
the plurality of transistors each comprise a gate and a source, and the gate and the source are located in different metal layers; and 
at least one of the data signal wires corresponding to the second pixel driving circuits in the same column is located in a different metal layer from the gate and the source. 
13.	The display panel according to claim 1, wherein: 
the plurality of first pixel driving circuits and the plurality of second pixel driving circuits each comprise a plurality of transistors, 
the plurality of transistors each comprise a gate and a source, and the gate and the source are located in different metal layers; and 
at least one of the data signal wires corresponding to the second pixel driving circuits in the same column is located in a different metal layer from the gate and the source. 
13.	The display panel according to claim 12, further comprising: 
a touch layer, the touch layer comprising a touch electrode layer and a touch trace layer, 
wherein the touch electrode layer comprises a plurality of touch electrodes insulated from each other, and 
the touch trace layer comprises a plurality of touch traces; 
each of the plurality of touch electrodes is electrically connected to at least one of the plurality of touch traces; and 
at least one of the data signal wires corresponding to the second pixel driving circuits in the same column is arranged in the same layer as the plurality of touch traces. 
14.	The display panel according to claim 13, further comprising: 
a touch layer, the touch layer comprising a touch electrode layer and a touch trace layer, 
wherein the touch electrode layer comprises a plurality of touch electrodes insulated from each other, and 
the touch trace layer comprises a plurality of touch traces; 
each of the plurality of touch electrodes is electrically connected to at least one of the plurality of touch traces; and 
at least one of the data signal wires corresponding to the second pixel driving circuits in the same column is arranged in the same layer as the plurality of touch traces. 
14.	The display panel according to claim 1, wherein: 
the data signal wires corresponding to the second pixel driving circuits in the same column comprise a first data signal wire and a second data signal wire; 





the second data signal wires and the first data signal wires corresponding to the second pixel driving circuits in the same column at least partially overlap each other along a thickness direction of the display panel. 
15.	The display panel according to claim 14, wherein: 
the data signal wires corresponding to the second pixel driving circuits in the same column comprise a first data signal wire and a second data signal wire; 
the first data signal wire and the source are located in the same metal layer, and the second data signal wire and the plurality of touch traces are located in the same metal layer; 
the second data signal wires and the first data signal wires corresponding to the second pixel driving circuits in the same column at least partially overlap each other along a thickness direction of the display panel. 
15.	The display panel according to claim 1, wherein:
the data signal wires corresponding to the second pixel driving circuits in the same column comprise a first data signal wire and a second data signal wire, 




wherein at least one of the first data signal wire and the second data signal wire overlap at least part of the second pixel driving circuits along a thickness direction of the display panel. 
16.	The display panel according to claim 14, wherein: 
the data signal wires corresponding to the second pixel driving circuits in the same column comprise a first data signal wire and a second data signal wire, 
wherein the first data signal wire and the second data signal wire are both arranged in the same layer as the plurality of touch traces, and 
the first data signal wire and the second data signal wire overlap at least part of the second pixel driving circuits along a thickness direction of the display panel. 
16.	The display panel according to claim 1, wherein: 
each of the plurality of second pixel driving circuits comprises a data signal writing transistor; 
the data signal writing transistors comprised in the second pixel driving circuits in the same column are located between two data signal wires corresponding to the second pixel driving circuits in the column. 
17.	The display panel according to claim 1, wherein: 
each of the plurality of second pixel driving circuits comprises a data signal writing transistor; 
the data signal writing transistors comprised in the second pixel driving circuits in the same column are located between two data signal wires corresponding to the second pixel driving circuits in the column. 
17.	A display apparatus, comprising a display panel, wherein the display panel comprises: 
a first display area comprising a plurality of first light-emitting devices and a plurality of first pixel driving circuits, 



wherein each of the plurality of light-emitting devices is electrically connected to one of the plurality of first pixel driving circuits; 
a light-transmitting display area comprising a plurality of second light-emitting devices and a plurality of second pixel driving circuits, 







wherein each of the second light-emitting devices is electrically connected to one of the plurality of second pixel driving circuits, 
wherein the second pixel driving circuits electrically connected to the second light-emitting devices in at least two columns are located in the same column, and 
the second pixel driving circuits located in the same column and connected to the second light-emitting devices in different columns are respectively connected to different data signal wires. 
20.	A display apparatus, comprising a display panel, wherein the display panel comprises: 
a regular display area comprising a plurality of first pixel units arranged in an array and a plurality of first pixel driving circuits arranged in another array, 
wherein each of the plurality of first pixel units comprises a first light-emitting device, and 
the first light-emitting device is electrically connected to one of the plurality of first pixel driving circuits; 
a light-transmitting display area comprising a plurality of second pixel units and a plurality of second pixel driving circuits, 
wherein a density of the plurality of second pixel units is smaller than a density of the plurality of first pixel units, and the second pixel units in adjacent rows are arranged in a staggered manner, 
each of the plurality of second pixel units comprises second light-emitting devices, and 
each of the second light-emitting devices is electrically connected to one of the plurality of second pixel driving circuits, 
wherein the second pixel driving circuits electrically connected to the second light-emitting devices in at least two columns are located in the same column, and 
the second pixel driving circuits located in the same column and connected to the second light-emitting devices in different columns are respectively connected to different data signal wires. 


Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the preceding Double Patenting rejection or upon the filing of a proper Terminal Disclaimer.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claims 1 and 17, where “the second pixel driving circuits located in the same column and connected to the second light-emitting devices in different columns are respectively connected to different data signal wires”, in combination with all the remaining limitations in each claim.  
b.	Claims 2-16 would be allowable based on their dependence from one of claim 1.
c.	In claims 18 and 20, where, “along a column direction, a density of the plurality of second pixel driving circuits is greater than a density of the plurality of first pixel driving circuits”, in combination with all the remaining limitations in each claim.
d.	Claim 19 is allowed based on its dependence from claim 18.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Her et al (US 2021/0013298) disclose a display having a reduced pixel density in a transparent area (see at least figure 12), but do not disclose the aforementioned limitations.
b.	He (US 2021/0201762) discloses a display having a transparent area in which the driving circuits for the pixels in the transparent area are located outside of the transparent area (see at least figure 1), but does not disclose the aforementioned limitations.
c.	All other references cited on the accompanying form PTO-892 are relevant for the same reasons as found in parent application 17/036,353.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        06/13/2022